DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for simulating a procedure, comprising steps of receiving data, analyzing the data and generating and displaying an image based on the analysis. Under MPEP 2106.04(a)(2)(ll)(D), such methods of tracking and organizing information have been held to be abstract ideas. This judicial exception is not integrated into a practical application because the generic computer components recited in the claims do not add a meaningful limitation to the abstract idea, for reasons discussed more fully below.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106. Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:

Petitioner's claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11 -1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53. But what petitioner characterizes as specific hardware— a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method bclaims. See 717 F.3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U.S., at 610-611).

Id. at pp 1984-1985. Turning to the claimed invention, a method of receiving, analyzing information, and displaying the results of the analysis, is an abstract idea under MPEP 2106.04(a)(2)(ll)(D). See also Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather, generic computer components are used in their usual and customary way to perform the method. The claimed method does not require the use of a particular machine, as a 
With respect to the newly-added claim language reciting a step of communicatively coupling the processor to a sensing unit for transmitting and receiving data, this step is directed to well-understood, routine and conventional activity which does not add significantly more to the abstract idea.  See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), as cited in MPEP 2106.05(d)(II).  Content Extraction held that while a step of communicatively coupling the processor to a sensing unit (a scanner) and retrieving data using the sensing unit was not a strictly mental process, the use of the scanner amounted to well-understood, routine and conventional activity which was not sufficient to transform an abstract idea into a patent-eligible invention.  
Dependent claims 16-20 also fail to recite limitations which would overcome the rejection. These claims are generally directed to the types of information being received and analyzed as part of the method. Again, generic computer components are being used in their routine and conventional way. Because the claimed invention does not involve significantly more than the abstract concept of tracking or organizing information, the claims are rejected under 35 USC 101.

Allowable Subject Matter
Claims 1-14 are allowed.


Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive with respect to the rejections under 101 of claims 15-20 and 23-24.  The newly added claim language is not sufficient to overcome the rejections, for reasons discussed above and in prior Office actions.  The recited step of a sensing unit detecting an insertion of an elongated instrument as recited as now recited in claim 15 remains analogous to the sensing unit of Content Extraction, which was not sufficient in that case to impart patentability as discussed above and in prior Office actions.  The claimed features of a sensing unit which is communicatively coupled to a processer for detecting information are again directed to generic computer components, recited at a high level of generality, being used in their usual and customary way.  Under MPEP 2106.05(d)(II) and Content Extraction, such well-understood, routine and conventional activity does not amount to significantly more than the abstract idea of receiving and analyzing information.  New claims 23 and 24 recite essentially the same subject matter as now-cancelled claim 22, and is rejected for the same reasons claim 22 had been cancelled in the previous Office action.  
With respect the argument that the positioning of the distal section of the elongated instrument amounts to a change in the physical state of the instrument, this argument is explicitly contradicted by MPEP 2106.05(c):
Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed… 

A transformation resulting in the transformed article having a different function or use, would likely provide significantly more, but a transformation resulting in the transformed article merely having a different location, would likely not provide significantly more (or integrate a judicial exception into a practical application).

Emphasis added.  The distal end of the elongated instrument has not been changed to a different state or thing, nor does it have a new or different function of use.  The “physical state” of the distal end being measured is no more than a change in position or location.  As a result, claims 15-20 and 23-24 remain rejected under 35 USC 101 as being drawn to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 2, 2022